 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 426, Laborers'InternationalUnion of NorthAmerica,AFL-CIOandJoseph Brown andBuildingContractorsAssociationofNewJersey,and Associated Contractors of EssexCounty,Inc., Parties in Interest.Cases 22-CB-4580 and 22-CB-471224 June 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 23 March 1983 Administrative Law JudgeHoward Edelman issued the attached decision. TheRespondent filed exceptions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings,' and conclu-sions and to adopt the recommended Order asmodified.2ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Local 426, Laborers' International Unionof North America, AFL-CIO, its officers,agents,and representatives, shall take the action set forthin the Order as modified.iIn sec III of thejudge's decision,he inadvertently states that "Re-spondent member Willie Smith called as a witness by Respondent testi-fied that from December 1981 through March 1982, Brown generallyshaped Respondent's hinng hall two or three times a week " The recordshows, however,that it was Respondent witness WalterLytlewho pre-sented such testimony, and not Willie Smith In these circumstances, wedo not adopt the judge's credibility finding as to Willie SmithBecause the judge based his finding concerning discriminatee JosephBrown's use of Respondent's hiring hall not only on Brown's own uncon-tradicted testimony, but also on the corroborating testimony of Respond-ent witnesses Lytle and H C Brown, we adopt the judge's finding assupported by substantial,undisputed evidence2Although we adopt the judge's finding that the Respondent discrimi-nated against the Charging Party, Joseph Brown,by its failure to referhim to jobs because of his nonmembership in the Respondent and therebyviolated Sec 8(b)(1)(A) and (2) of the Act, we do notagree that theremedy recommended by the judge, insofar as it orders the Respondentto make whole "all other nonmember applicants who were similarly dis-criminated against for any loss of earnings they may have suffered byreason of such discrimination practiced against them,"isappropriatehereLongshoremen ILA Local 851 (West Gulf Maritime Assn),194NLRB 1027 (1972) Here, as inWest Gulf MaritimeAssn, the record doesnot reveal that any identifiable nonmember other than the ChargingParty at any time applied for work through the hiring hall and wasdenied referral,or was in any other manner discriminated against in suchaway as to have suffered a loss of earnings Accordingly, we shallmodify the judge's recommended Order by limiting the "make-whole"portion of the remedy to the Charging PartyBecause the Respondent used membership as the criterionfor job refer-ral preference,its discrimination against Brown was based on an improp-er class distinction In these circumstances,the judge's other remedialprovisions are appropriate to effectuate the purposes of the Act1.Substitute the following for paragraph 2(b)."(b) Submit four quarterly reports to the Region-alDirector, due 10 days after the close of each cal-endar quarter,subsequent to the issuance of this de-cision,concerning employment of the above-namedemployee Brown. Such report shall include thedate and number of job applications made to theRespondent, the date and number of actual job re-ferrals by the Respondent, and the length of suchemployment during such quarter."2. Substitute the following for paragraph 2(d)."(d)Make whole Joseph Brown for any loss ofearningshe may have suffered by reason of the dis-crimination practiced against him."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT cause or attempt to cause the sep-arate employer-members of the Building Contrac-torsAssociation of New Jersey, and AssociatedContractors of Essex County, Inc., or any otheremployer, to discriminateagainstJoseph Brown, orany other employee, in violation of Section8(a)(3)of the National Labor Relations Act because oftheir lack of membership in our Union.WE WILL NOT in any other manner restrain orcoerce you in the exercise of the rights guaranteedyou by Section 7 of the Act.WE WILL keep and retain, for a period of 2 yearsfrom the date of this decision, permanent writtenrecords of our hiring and referral operations whichwillbe adequate to disclose fully the basis onwhich each referral is made and, on request of theRegionalDirector for Region 22 or his agents,make available for inspection, at all reasonabletimes,any records relating in any way to ourhiring and referral system.WE WILL submit four quarterly reports to theRegional Director, due 10 days after the close ofeach calendar quarter, subsequent to the issuanceof this decision, concerning employment of theabove-named employee Brown. Such report willinclude the date and number of job applicationsmade to us, the date and number of actual job re-ferrals by us, and the length of such employmentduring such quarter.280 NLRB No. 74 LABORERS LOCAL 426 (BUILDING CONTRACTORS)611WE WILL place the referral registers,' for aperiod of 2 years, on a table or other accessible lo-cation in the hiring hall for easy inspection by theapplicants as a matter of right, on completion ofeach day's entries in such registers.WE WILL make whole Joseph Brown for anyloss of earnings he may have suffered by reason ofthe discrimination practiced against him.LOCAL426,LABORERS'INTERNA-TIONAL UNION OF NORTH AMERICA,AFL-CIOStanleyR.WeilgusEsq.,for the General Counsel.Barry Aisenstock,Esq. (Rothbar4Harris& Oxfeld),forthe Respondent.DECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge. Thiscasewas tried beforeme inNewark, New Jersey, onJanuary 3, 11, and 12, 1983.On July 14, 1981, Joseph Brown, the Charging Party,filed an unfair labor practice charge in Case 22-CB-4580againstLocal 426, Laborers' International Union ofNorth America, AFL-CIO (Respondent),alleging insubstancethatRespondent had discriminatedagainstBrown by discriminatorily refusing to refer him to jobsin violation of Section 8(b)(1)(A) and (2) of the Act.Thereafter, on August 21, Respondent entered into an in-formal settlement agreement approved by the RegionalDirector for Region 22 wherein Respondent agreed torefer applicants to jobs through Respondent's exclusivehiring hall without discrimination based on membershipinRespondent.Basedon the execution and approval ofthis settlement agreement the Region did not issue acomplaint. Thereafter, on May 26, 1982, Brown filed asimilar unfair labor practice charge in Case 22-CB-4712againstRespondent alleging that Respondent discriminat-ed againsthim by refusing to refer him to jobs becausehe was not a member of Respondent. Pursuant to an in-vestigation conducted by the Region, it was determinedthatRespondent had engaged in unlawful conduct inviolation of Section 8(b)(l)(A) and (2) prior to the execu-tion and approval of the above-described settlementagreementand subsequent thereto. Accordingly, on July27, 1982, the Regional Director ordered that the settle-ment agreementin Case 22-CA-4580 be withdrawn andissued anorder consolidating cases and a consolidatedcomplaint in the above-captionedcases.This complaintalleges in substance that since January 14, 1981, Re-spondent has failed and refused to refer to employmentwith members of the Building Contractors Assocation ofNew Jersey and Associated Contractors of EssexCounty, Inc., employer associations (the Associations),applicant Brown and other applicants because they werenotmembers of Respondent in violation of Section8(b)(1)(A) and (2) of the Act.Briefs were filed by the General Counsel and counselforRespondent. On consideration of the entire record,the briefs, and my observation of the demanor of the wit-nesses, I make the followingFINDINGS OF FACTI.JURISDICTIONThe Associations are corporations duly organizedunder and existing by virtue of the laws of the State ofNew Jersey. They maintain their principal office andplace of business in the State of New Jersey. The Asso-ciations are and have been at all times material composedof various employers engaged in the building and con-struction industry and exist for the purpose, inter alia, ofrepresenting their employer-members,whose principaloffices and places of business are located in the State ofNew Jersey, in negotiating and administering collective-bargaining agreements with various labor organizationsincluding Respondent. At all material times, these em-ployer-members in the course and conduct of their busi-ness operations annually perform building and construc-tion services valued in excess of $50,000, which wereprovided and performed for customers located outsidethe State of New Jersey.The Board has previously taken jurisdiction over theAssociations.Laborers Local 394 (Building Contractors),240 NLRB 97 (1980);IronWorkers Local 483 (BuildingContractors),248 NLRB 21 (1980).I find that the Associations are employers engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.LABOR ORGANIZATIONRespondent admits and I findthatRespondent is, andhas been at all times material a labor organization withinthe meaning of Section2(5) of the Act.III.THE COLLECTIVE-BARGAINING RELATIONSHIPBETWEEN RESPONDENT AND THE ASSOCIATIONSAbout January 14, 1981, the Associations and Re-spondent entered into a collective-bargaining agreementthat contained, inter alia, provisions requiring that Re-spondent be the sole and exclusive source of job referralsof applicants to employment with the employer-membersof the Associations. In this connection, the collective-bargaining agreement contains the following provisions:ARTICLE IIn consideration of the foregoing, the Union (Re-spondent) agrees to furnish competent journeymento the Employer upon his request, provided noticeof such requirement is given to the Union.ARTICLE XXIn the employment for workmen for all workcovered by this Agreement within the territorial ju-risdiction of the Union, as herein described the Em-ployer may call upon the Union for such workmenas he may need from time to time and the Unionshall,whenever possible, immediately furnish to theEmployer the required number of qualified compe- 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDtentworkmen.The Unionshall not discriminate inthe referral of such workmen because of their mem-bership in the Union.ARTICLE XXXVIWhen a Local Union does not furnish workmenwithin 48 hours (Saturdays, Sundays and holidaysexcluded), the. contractor shall be free to obtainworkmen from any source.The General Counsel does not contend that Respond-ent's hiring hall provisions set forth and described aboveare unlawful.Rather, the General Counsel contends thatnotwithstanding such provisions, Respondent has main-tained its hiring hall in a discriminatory manner, basedon membership in Respondent.Respondent, through its hiring hall, refers laborers toemployerswho are members of, the Associations inOrange,West Orange, and Livingston Counties, NewJersey.During-the period of 1980 through August 1982,Respondent had approximately 100 dues-paying membersengaged in the laborer trade. Of these 100 laborers,, ap-proximately 75 percent at any given time were generallyemployed. Of the approximately 25 laborers who are notemployed, approximately 8 to 10 regularly shaped thehiring hall. Additionally, during this period, several non-member laborers including Brown shaped Respondent'shall at various times. Respondent maintains no hiring hallrecords concerning the names of applicants shaping thehall, the dates shaped, or job referrals through the hall.FletcherBlevins,Respondent'sbusinessagent incharge of the hiring hall from May 1980 through De-cember 2, 1981, and an admitted agent of Respondentwithin themeaningof Section (13) of the Act, testifiedthat he would compile a list of Respondent memberswho were laid off their jobs. He received such informa-tion from Respondent shop stewards. When an employercalled the hall requesting a laborer, Blevins would exam-ine his,list,observe these members of Respondent shap-ing the hall, and refer the first member on his list andpresent in the hall to the job. Exceptions were madewhen an employer requested a particular laborer or thejob required an employee of special skills. According toBlevins, this list was not posted nor shown to employees,and was not maintained in Respondent's records, butkept by Blevins on his person and discarded as it becamestale.Blevins also testified that on occasions .when non-members shaped, he always referred Respondent mem-bers before such nonmembers. In this connection he testi-fied specifically that he would not refer a nonmember toa job unless all Respondent members shaping the hallthat day had first been referred out. Additionally, duringperiods when referrals were generally at a minimum andnonmembers were shaping the hall, he would informsuch nonmember applicants that work was slow and nojobs were available.Daniel Rowe succeeded Blevins as business agent incharge of Respondent's hiring hall and maintained thisposition from December 2, 1981, through August 1982.RespondentadmitsthatRowe is an agent of the Unionwithin the meaning of Section 2(13) of the Act.'Rowe admitted that he maintained Respondent's hiringhall in the samemanner asBlevins. In this connection, hestated,"[B]efore I send outa nonunion man, no matterwhen the man gave me hisname,Imake sure all unionmen [Respondent members] have been sent out." As anexample of the manner in which Rowe referred appli-cants from Respondent's hall, he stated, "[I]f a nonunionman gave me his name amonth agoand a union ' mancomes in for a job a month after the nonunion man, theunion membersare sent outfirst in allcircumstances."Joseph Brown, the Charging Party, became a memberof Respondent about April 1981. Between April and July1981,Brown was a member in goodstanding.Duringthis period, he received several job referrals through Re-spondent's hiring hall. No discrimination by Respondentis alleged by the General Counsel for the period of Aprilthrough July 1981.In July 1981 Brown was suspended from membershipinRespondentas a resultof dues delinquency. Thereaf-ter,Brown continued to shape Respondent's hiring hallas a nonmember from August 1981 through August 1982.It is contended by the General Counsel that during thisperiod of time, Respondent discriminatorily refused toreferBrown to jobs because of his nonmembership inRespondent.Brown testified that in August 1981, followinghis sus-pension,and as a resultof not being referred to jobs byRespondent, he filed the charge in Case 22-CB--4580.Shortly after filing this charge, Blevins, who was incharge of Respondent's hiring hall at the time, told him,while he wassitting inRespondent's hiring hallwaitingfor a job referral, that Blevins did not know why Brownwas sitting there because he was not sending him outanywhere. Blevins, who testified did not denythis state-ment.Brown further testified that between August 1981 andAugust 1982, he generally reported to Respondent hiringhall seeking work every week, approximately 3 to 5 daysper week. During this period of time he was referred tojobs a total of three times. Brown testified that duringthe same period a group of 7 to 10 members of Respond-entwho shaped the hall were referred to 4 or 5 jobseach.Respondent member Willie Smithcalled as a witnessbyRespondent testified that fromDecember 1981through March 1982, Brown generally shaped Respond-ent's hiring hall two to three times a week. Additionally,H.C.Brown,Respondent's president, testified thatduring the period of December 1981 through August1982, Joseph Brown generally shaped the hall severaldays a week.Although I find that Joseph Brown's testimony wasoften very vague and lacking in detail, in view of the'Rowe was subpoenaed as a witness by the General Counsel. He wasunavailable to testify during the course of this hearing as he washospital-ized foran indefiniteperiod of time The parties stipulatedthat his affida-vits be received into evidencepursuantto Rule 804 of the Federal Rulesof Evidence and that the contents of the affidavitsbe consideredwith theother evidence and testimony adduced during this hearing LABORERS LOCAL 426-(BUILDING CONTRACTORS)613substantialcorroboration by Smith and H. C. Brown, Re-spondent's president, I conclude that Brown did in factregularly shapeRespondent's hiring hall during the.period of July 1981 through August 1982 ow a regular,weekly basis, from between, two to five times al week,weather permitting..Further, because Respondent does not keep records ofthose applicants who shape their hall nor,of job referralsthrough the hiring hall, I will,credit Brown's uncontra-dicted testimony and conclude that during the period ofJuly 1981 through August 1982, he was referred to ap-proximately 3 jobs by Respondent through the hiringhall and that other member applicants, numbering some-where between 8 to 10, shaping Respondent's hiring hallwith similar regularity to that of Brown, were referredout by Respondent to 4 to 5 jobs each.About August 1982 Brown became a member in goodstanding of Respondent. Thereafter, according to Brown,he was not discriminated against by Respondent in con-nection with job referrals. In this connection, the Gener-alCounsel stipulates that since becoming a member ofBrown to jobs in a nondiscriminatory manner.Analysis and Conclusion, ,As set forth above, it is not contended by the GeneralCounsel that Respondent's hiring hall provisions are un-lawful.What is contended is that Respondent, notwith-standing lawful hiring hall provisions,maintained itshiring hall in an unlawful discriminatory manner. ThatRespondentmaintained a discriminatory hiring hallduring the period of July 1981 through August 1982 isflatly admitted by Respondent agents Blevins and Rowe.Both Blevins and Rowe testified that nonmembers werenot referred until all members seeking referrals had firstbeen referred. In this connection, Rowe described indetail an example when a nonmember applicant mightregister for a job referral a month prior to a member, butnevertheless the member would be referred out by Re-spondentprior to the nonmember based entirely on theapplicant's nonmembership. Considering the admissionsof Respondent's agents, it would be hard to imagine amoreflagrant discriminatory hiring hall practice. Indeed,the Board has consistently held that when labor organi-zations through its hiring hall prefers union membersover nonunion members in connection with job referrals,such preference based on membership in the union,is dis-criminatory.IronWorkers Local 480 (Building Contrac-tors),235 NLRB 1511 (1978).Turning to the issue about whether Respondent discri-minatorily refused to refer Joseph Brown to jobsthrough its hiring hall because of his nonmembership inRespondent, the evidence establishes conclusively thatsuch discrimination did in fact occur. Thus, the evidenceestablishes that following Brown's suspension from mem-bership in Respondent, Respondent agent Blevins in-formed him that Respondent would no longer refer himto jobs through its hiring hall. Such discriminatory con-duct directed against Brown is further established byBrown's uncontradicted testimony that during theAugust 1981 through August 1982 period, during whichhe was a nonmember,he was referred to approximately3 jobs while 8 to 10 Respondent members shaping nomore regularly than: Brown, were referred to 4 to 5 jobseach.2Accordingly, -,I conclude that the Respondent didindeed discriminate against Joseph Brown and other non-members by its failure to refer them to jobs because oftheir nonmembership in Respondent, and that .by engag-ing in such conduct Respondent operated its hiring hallina discriminatorymanner,inviolationof Section8(b)(l)(A) and (2) of the Act..CONCLUSIONS OF LAW1.Members of the Associations are employersengagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Respondent is a labor organization within-the mean-ing of Section 2(5) of the Act.3.By using membership in Respondent as the criteriafor referring applicants to jobs through its exclusivehiring hall, Respondent thereby caused members of theAssociations and other employersto discriminate againstemployees in violation of Section 8(a)(3) of the Act be-cause of their nonmembership in Respondent and hasviolated, Section 8(b)(1)(A) and (2) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within themeaning ofSection 2(6) and (7) ofthe Act.REMEDYAlthough the General Counsel does not allege discrim-ination against Brown prior to his suspension from mem-bership in Respondent in July 1981, the complaint allegesthatRespondent has operated a discriminatory hiringhall in reference to other applicants since about January14, 1981, the date Respondent and the Associations en-tered into their collective-bargaining agreementthat pro-vided for such exclusive hiring hall. Although there is nospecific evidence that Respondent discriminated againstotherapplicantsprior to its discrimination against'Brown, commencing in July 1981, my remedy shallcover all other applicants discriminated against by Re-spondent in the manner described above, commencingabout January 14, 1981, and continuing to date. In viewof my finding that Respondent has committed flagrantunfair labor practices against Brown and other non-member applicants seeking employment through itshiring hall, the extent of which is not ascertainable atthis hearing in the absence of hiring hall records, I willissue a proposed remedy that provides that Respondentmake whole Joseph Brown, and all other nonmember ap-plicants, that a compliance investigation shall determinewho sought employment opportunities during the rele-vant period described above for any loss of earnings theymay have suffered by reason of Respondent's discrimina-tion against them, with interest as provided inFlorida2As set forth above,Brown's testimony was generally vague and oftenlacked detail.Moreover, in view of the absence of any records concern-ing the operation of Respondent's hiring hall, it is impossible to ascertainthe exact extent of the discrimination against Brown and other non-member applicants Such determination is properly a matter to be left forcompliance 614DECISIONSOF NATIONALLABOR RELATIONS BOARDSteelCorp.,231NLRB 651 (1977). Additionally, toensure that Respondent conducts the operation of itshiring hall in a nondiscriminatory manner, I will recom-mend that Respondent keep and retain, for a period of 2years, permanent written records of its hiring hall oper-ationsand make those available to the Regional Directorfor Region 22 on request. I will further recommend thatRespondent submit to the Regional Director four quar-terly reports concerning the employment of the above-named discriminatee Joseph Brown and other non-member applicants subsequently found to havebeen simi-larly discriminated against. I will also recommend thatRespondent place referral registers for a period of 2years on a table or other easy accessible locations in itshiring hall for the inspection by all applicantsseeking touse Respondent's hiring hall on the completion of eachday's entries in such registers. I recommend this portionof the remedy so that applicants may determine forthemselves that Respondent's operation of its hiring hallismaintainedin a nondiscriminatorymanner.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed3ORDERThe Respondent, Local 424, Laborers'InternationalUnion of North America, AFL-CIO, its officers,agents,and representatives, shall1.Cease and desist from(a)Causing or attempting to cause theseparate em-ployer-members of the Building Contractors Associationof New Jersey and Associated Contractors of EssexCounty, Inc., oranyother employer,to discriminateagainstJoseph Brown, or any other employee,in viola-tion of Section 8(a)(3) of the National LaborRelationsAct because of his lack of membershipin Respondent.(b) In any othermanner restraining or coercing em-ployees or applicants for employment in the exercise oftheir rightsguaranteedthem by Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Keep and retain for a period of 2 years from thedate of this decision, permanent written records of itshiring and referraloperations, which will be adequate todisclose fully the basison which each referral is made,and on request of the RegionalDirector for Region 22,or his agents, makeavailable for inspection, at all reason-able times,any recordsrelatingin any way to its hiringand referralsystem.(b) Submit fourquarterly reports to the Regional Di-rector,due 10 daysafter the close of each calendar quar-ter, subsequentto theissuanceof this decision, concern-ing employmentof the above-named employee Brownand other nonmember applicants subsequently found tohave been similarlydiscriminated against. Such reportwill include the dateand number of job applicationsmade to Respondent, the date and number of actual jobreferralsby Respondent, and the length of such employ-ment duringsuch quarter.(c) Place thereferral registers for a period of 2 years,on a table orother accessible location in the hiring hallfor easy inspectionby the applicants as a matter of right,on completionof each day's entriesin such registers.(d)Make wholeJoseph Brown and all other non-member applicantswho were similarly discriminatedagainst forany loss of earnings they may have sufferedby reasonof such discrimination practiced against them.(e)Preserveand, on request, make available to theBoard or its agentsfor examination and copying, all pay-roll records,socialsecurity payment records, timecards,personnel recordsand reports, and all other records nec-essary to analyze the amount of backpay due under thetermsof this Order.(f) Postin all placeswhere notices to employees, appli-cants for referral, and members are posted copies of theattachednoticemarked"Appendix."4Copies of thenotice,on formsprovided by the Regional Director forRegion 22,after being signed by the Respondent's au-thorized representative,shall be posted by the Respond-ent immediatelyupon receipt and maintained for 60 con-secutive days inconspicuous places including all placeswhere noticestomembers are customarily posted. Rea-sonable steps shallbe taken by the Respondent to ensurethat the noticesare not altered, defaced, or covered byany other material.(g)Notify theRegionalDirector in writing within 20days from the date of this Order what steps the Re-spondent has takento comply.I If noexceptionsare filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrdershall, asprovided in Sec 102 48 of theRules,be adopted by theBoard andallobjections to them shall be deemed waived forallpur-poses-4 If this Order is enforcedby a judgment of a United States court ofappeals,the wordsin the noticereading"Posted by Order of the Nation-al Labor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board "